— Appeal by the Harrison Central School District from so much of a judgment of the Supreme Court, Westchester County (Beisheim, J.), entered August 3,1983, as provided that from petitioner’s salary of $30,914 for the period September 1,1981 through June 20,1982, there be deducted the sum of $7,728.49, representing a penalty of three months’ salary, in accordance with a determination of the tenure hearing panel convened pursuant to section 3020-a of the Education Law; the petitioner cross-appeals from so much of said judgment as, provided that there be deducted from her salary for said period the additional sum of $4,892.72, representing a salary deduction for the delay in the tenure hearing attributable to petitioner. 11 Judgment modified, on the law, by deleting from the third decretal paragraph thereof the sum of $7,728.49, and substituting therefor the sum of $9,274.20. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. K The uncontroverted evidence adduced at the hearing before Special Term established that petitioner’s salary for the period September 1,1981 through June 30, 1982 was $30,914. Accordingly, the sum to be deducted, as a penalty of three months’ salary, in accordance with the determination of the hearing panel convened pursuant to section 3020-a of the Education Law, amounts to $9,274.20 (see Education Law, § 3101, subd 3). H We have considered the contentions raised on petitioner’s cross appeal and find them to be without merit. Gibbons, J. P., Brown, Niehoff and Boyers, JJ., concur.